Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks, see page 7, filed 02/10/2021, with respect to the interview have been fully considered. The examiner appreciates the applicant’s response to the interview. 
Applicant’s remarks, see page 7, filed 02/10/2021, with respect to the election of Group I and cancellation of Claims 13-17 have been fully considered. The examiner acknowledges the applicant’s election and applicant’s right to file a divisional application for non-elected claims 13-17. 
Applicant’s arguments, see page 7, filed 02/10/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 6, filed 02/10/2021, with respect to the drawings have been fully considered and are persuasive.  The objection to Figs. 5-6 has been withdrawn. 
Applicant’s arguments, see page 8, filed 02/10/2021, with respect to the rejection of claims 1-5 and 7-8 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abdul-Hafiz over Schnali and Kasahara.
Applicant’s arguments, see pages 8-9, filed 02/10/2021, with respect to the rejection of claims 3, 6, and 9-12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abdul-Hafiz over Schnali and Kasahara.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Hafiz et al (U.S. Patent No. 8,588,880, hereinafter Abdul-Hafiz) in view of Schnali et al  (U.S. Patent Application No. 2010/0179440, hereinafter Schnali) and Kasahara et al (U.S. Patent Application No. 2006/0025701, hereinafter Kasahara), as evidenced by Gruebel et al (U.S. Patent No. 5,237,997, hereinafter Gruebel).
Regarding Claim 1, Abdul-Hafiz discloses
An apparatus for monitoring blood pressure of a user comprising: 
a clip (Element 1800, Figs. 18B-C and Figs. 25-26) having a U-shaped base (See Figs. 18B-C) with two side members (Elements 1830, Fig. 18C) extending from the U-shaped base defining a separation distance therebetween (See space between elements 1830, Fig. 18C), the clip being adapted to releasably receive a portion of a body of the user therebetween (“the emitter housing 1840 fits within the ear and the detector housing 1850 outside the ear”, Col. 9, lines 1-2; these elements are on opposite sides of the clip, which means the ear can fit between the clip); 

an emitter (Element 1840, Fig. 18C) mounted to one of said two side members; and a detector (Element 1850, Fig. 18C) directly mounted to the other of said two side members opposite to said magnetic field sensor and spaced apart by said separation distance (Fig. 18C).
Abdul-Hafiz discloses the claimed invention except for expressly disclosing a magnetic field sensor mounted to one of said two side members; a magnet directly mounted to the other of said two side members opposite to said magnetic field sensor and spaced apart by said separation distance; and a motor operably connected to said adjustable pressure pad, wherein said separation distance is selectably adjustable by said motor. However, Schnali teaches a magnetic field sensor ([0056], Element 6a, "magnetic sensors, e.g. a permanent magnet and magnetic field detector for sensing the changes in finger girth by the Hall effect", in Fig. 6a) and a magnet (Element 6b, Fig. 6a) indirectly mounted to said two side members and spaced apart by said separation distance (on either side of inner membrane 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdul-Hafiz, by substituting the emitter and detector for the magnet and magnetic field sensor, or simply adding the magnet and magnetic field sensor in addition to the emitter and detector, because an ear is one of the places of the body suitable for measuring arterial blood volume density, as taught by Gruebel (Col. 2, lines 34-38). Arterial blood volume density is proportional to blood pressure (Gruebel, Col. 2, lines 31-33), and there is a need to be able to sense blood pressure without movement artifacts (Gruebel, Col. 2, lines 1-2), continuously (Gruebel, Col. 1, line 61) and in a fashion capable of being performed in normal surroundings (Gruebel, Col. 2, line 15-17).
Kasahara teaches a motor (“a driving motor”, [0058]) operably connected to said adjustable pressure pad, wherein said separation distance is selectably adjustable by said motor (“the driving motor expands or contracts the adjustable arm”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdul-Hafiz, 
Regarding Claim 3, modified Abdul-Hafiz discloses wherein said clip is sized to receive a portion of an ear of the user (“the emitter housing 1840 fits within the ear and the detector housing 1850 outside the ear”, Col. 9, lines 1-2; these elements are on opposite sides of the clip, which means the ear can fit between the clip).
Regarding Claim 4, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said clip is sized to receive a portion of a finger of the user. However, it is noted by the examiner that while Abdul-Hafiz does not expressly say wherein said clip is sized to receive a portion of a finger of the user, and in fact discloses some advantages of using the ear over the finger as a measurement site (Col. 2, lines 1-4) the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Abdul-Hafiz. Furthermore, the apparatus of Abdul-Hafiz is designed to measure blood constituents, not blood pressure. For an apparatus that does measure blood pressure, such as disclosed in modified Abdul-Hafiz, a finger is one of the places of the body suitable for measuring arterial blood volume density (Gruebel, Col. 2, lines 34-38), which is used for measuring blood pressure (Gruebel, Col. 2, lines 31-33).
Regarding Claim 5, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said separation distance is periodically reduced by said motor to apply pressure with said adjustable pressure pad to the portion of the user's body located between said adjustable pressure pad and said magnet. However, Kasahara teaches wherein said separation distance is periodically reduced by said motor to apply pressure with said adjustable pressure pad to the portion of the user's body located between said adjustable pressure pad (“the driving motor expands or contracts the adjustable arm”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the periodical reducing of separation distance of Kasahara, because this 
Regarding Claim 7, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said magnetic field sensor comprises a Hall effect sensor. However, Schnali teaches wherein said magnetic field sensor comprises a Hall effect sensor ([0010], [0056], "a magnetic field sensor... by the Hall Effect"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the rare-earth magnet of Schnali, because this is part of the substitution of the magnetic field sensor described in claim 1. Dependent on the substitution of a magnet and magnetic field sensor in for the optical sensor, making the magnetic field sensor a Hall effect sensor would have been obvious to one of ordinary skill in the art.
Regarding Claim 8, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said magnetic field sensor is adapted to measure an arterial pulsatile waveform of blood flow within the portion of the body of the user located between said adjustable pressure pad and said magnet. However, Schnali teaches wherein said magnetic field sensor is adapted to measure an arterial pulsatile waveform of blood flow ([0035], 6a and 6b are sensors "for measuring changes in volume of a patient's finger caused by arterial blood flow; embodiments in Figs. 5-6 is similar to Fig. 1, with differences not pertaining to 6a, 6b) within the portion of the body of the user located between said adjustable pressure pad and said magnet (6a and 6h can be magnet and magnetic field detector for “sensing the changes in finger girth by the Hail Effect”, [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abdul-Hafiz, with the adaptation of Schnali, because arterial blood volume density is proportional to blood pressure (Gruebel, Col. 2, lines 31-33), and there is a need to be able to sense blood pressure without movement artifacts (Gruebel, Col. 2, lines 1-2), continuously (Gruebel, Col. 1, line 61) and in a fashion capable of being performed in normal surroundings (Gruebel, Col. 2, line 15-17).
Regarding Claim 9, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing a processor in communication with said magnetic field sensor and said motor. However, Kasahara discloses a processor in communication with said motor (10143], Control section 20 and driving motor 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abdul-Hafiz, with the processor of Kasahara, to allow for exact forces to be applied for measurement purposes ([0086], "user can acquire width of a body part more easily").
Regarding Claim 10, modified Abdul-Hafiz discloses the apparatus of claim 9. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said processor monitors and records data from said magnetic field sensor. However, Schnali teaches wherein said processor monitors and records data from said magnetic field sensor ([0057], Electrical processing and/or storage circuit 60, Fig. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdul-Hafiz, with the recording and monitoring of arterial pulsatile waveform data of Schnali, because this is allows blood pressure to be detected, as taught by Gruebel (Col. 2, lines 31-33).
Regarding Claim 11, modified Abdul-Hafiz discloses the apparatus of claim 10. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said processor is configured to cause said motor to drive said adjustable pressure pad to periodically reduce said separation distance and apply a pressure with said adjustable pressure pad to the portion of the body of the user located between located between said adjustable pressure pad and said magnet. However, Kasahara teaches wherein said processor is configured to cause said motor to drive said adjustable pressure pad to periodically reduce said separation distance and apply a pressure with said adjustable pressure pad (“controls activation of the driving motor 11 based on an ON signal from the measurement switch…”, [0143]) to the portion of the body of the user located between located between said adjustable pressure pad (Driving motor 11 is part of element 7, which goes around the user’s body part). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Hafiz in view of Schnali and Kasahara, and further in view of Lee et al (U.S. Patent Application No. 2010/0179440, hereinafter Lee).
Regarding Claim 6, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said magnet comprises a rare earth magnet. However, Lee teaches a magnet comprising a rare earth magnet (“As a Nd-Fe-B magnet, which includes Nd, one of rare earth metals…”, [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the rare-earth magnet of Lee, because rare earth magnets have highest magnetic quality of magnetic materials and shows excellent magnetic quality with only small quantity, as taught by Lee ([0033]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Hafiz in view of Schnali, Kasahara, and Lee, and further in view of Frankenreiter et al (U.S. Patent No. 4,953,557, hereinafter Frankenreiter).
Regarding Claim 12, modified Abdul-Hafiz discloses the apparatus of claim 11. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said processor is configured to calibrate said data from said magnetic field sensor relative to said pressure. However, Frankenreiter teaches a processor (Element 32, Fig. 1) configured to calibrate said data from said magnetic field sensor relative to said pressure (“calibration values are stored which indicate the pressure related to electronic signals provided by each of said two pressure sensors”, Col. 4, lines 55-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the calibration of Frankenreiter, to ensure .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791